304 N.Y. 571 (1952)
In the Matter of the Claim of John W. Conway, Respondent,
v.
Aluminum & Brass Company et al., Respondents, and Special Disability Fund, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 21, 1952.
Decided May 29, 1952
John M. Cullen for appellant.
Nathaniel L. Goldstein, Attorney-General (Daniel Polansky, Wendell P. Brown and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs; no opinion.